Citation Nr: 1008522	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected coronary artery disease, status 
post bypass.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to asbestos exposure and service-
connected coronary artery disease, status post bypass.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip, claimed as total right hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from June 1962 to October 1966 
and from November 1968 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An October 2007 rating 
decision denied the Veteran's claims of entitlement to a 
disability rating in excess of 30 percent for service-
connected coronary artery disease, status post bypass, and 
entitlement to service connection for sleep apnea.  A January 
2008 rating decision denied the Veteran's claim of 
entitlement to service connection for DJD of the right hip, 
claimed as total right hip replacement.

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in St. 
Petersburg, Florida.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  At the time of the September 2009 hearing before the 
Board, the Veteran withdrew his appeal, in writing and in 
oral testimony, concerning entitlement to a disability rating 
in excess of 30 percent for service-connected coronary artery 
disease, status post bypass.
2.  The most probative evidence of record indicates that the 
Veteran's sleep apnea manifested many years after his period 
service, and is unrelated to any aspect of service, including 
asbestos exposure or service-connected coronary artery 
disease, status post bypass.

3.  There is no probative evidence that the Veteran's DJD of 
the right hip, claimed as total right hip replacement, 
manifested during his period of active service or any 
applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to a disability rating in excess of 
30 percent for service-connected coronary artery disease, 
status post bypass, have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Sleep apnea was not incurred or aggravated in the 
Veteran's active duty service; including exposure to asbestos 
or service-connected coronary artery disease, status post 
bypass.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).

3.  DJD of the right hip, claimed as total right hip 
replacement, was not incurred or aggravated in the Veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a May 2007 letter, before the initial adjudication of the 
claim of entitlement to service connection for sleep apnea, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  As to the Veteran's 
claim of entitlement to DJD of the right hip, he was notified 
of the above-described information in a letter dated in 
October 2007, before the initial adjudication of his claim.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in the letters dated in May 2007 and 
October 2007.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for sleep apnea and DJD of 
the right hip, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided with a medical examination 
in relation to his claim regarding sleep apnea on a direct 
basis or his claim regarding DJD of the right hip.  However, 
such examinations are not required in this case.  The Board 
is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Here, as will be discussed below, the evidence does not 
establish that the Veteran suffered an in-service event, 
injury, or disease related to sleep apnea or DJD of the right 
hip.  Therefore, without an in-service event, injury, or 
disease related to the claimed condition, there is no duty to 
provide a VA medical exam or further medical opinion.  See 38 
C.F.R. § 3.159(c)(4) (2009). 

The Board notes that in December 2008, the RO obtained a VA 
medical opinion to determine whether there existed a 
relationship between the Veteran's sleep apnea and his 
service-connected coronary artery disease. 

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2009).
The Veteran's Substantive Appeal, dated in August 2008, 
perfected his appeal as to the issue of entitlement to a 
disability rating in excess of 30 percent for service-
connected coronary artery disease, status post bypass, as 
identified in the July 2008 Statement of the Case.

During the September 2009 hearing before the Board, the 
Veteran stated that he was withdrawing his appeal as to the 
issue of entitlement to a disability rating in excess of 30 
percent for service-connected coronary artery disease, status 
post bypass.  In addition, the Veteran submitted a written 
statement indicating his wish to withdraw such appeal.  The 
Veteran's written statement was dated on September 14, 2009, 
the day of his hearing before the Board.

As the Veteran has withdrawn his appeal, in writing, as to 
the issue of entitlement to a disability rating in excess of 
30 percent for service-connected coronary artery disease, 
status post bypass, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.

Accordingly, the issue of entitlement to a disability rating 
in excess of 30 percent for service-connected coronary artery 
disease, status post bypass, is dismissed without prejudice.

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  The Veteran's sleep apnea, however, is not a 
disability for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A.     §§ 1101, 1112, 1133 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime and peacetime; however, the Veteran 
does not contend that he was in combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.
The record before the Board contains a number of post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.) 

Sleep Apnea

The Veteran asserts entitlement to service connection for 
sleep apnea on a secondary basis due to asbestos exposure and 
service-connected coronary artery disease, status post 
bypass.

The first requirement for service connection on a secondary 
basis has been met.  There is no dispute that the Veteran was 
diagnosed with sleep apnea in as early as October 2005.  

The first question in this case arises from the second 
element, that the current disability was either caused by or 
aggravated by a service-connected disability.  

In support of his claim, the Veteran submitted a statement 
dated in December 2007.  The Veteran asserted that his sleep 
apnea could be related to in-service asbestos, chemicals, or 
tobacco smoke.  The Veteran reported that asbestos pipe 
covers were in his sleeping quarters, that he observed fires 
and welding operations, and that he smoked the cigarettes he 
received in his c-rations.  

Also in support of his claim, in October 2007 the Veteran 
submitted internet articles discussing chronic obstructive 
pulmonary disorder (COPD) and occupational lung disease.  
However, issues related to COPD or any lung disease are not 
on appeal and thus, such internet articles are not relevant 
to the Veteran's claim. 

One of the Veteran's private treatment providers submitted a 
statement dated in October 2008.  The provider reported that 
there is a known association between coronary artery disease 
and sleep apnea.  The provider reported that the current body 
of data suggests that there is a direct relationship between 
sleep apnea and accelerated atherosclerosis.  The provider 
stated that he thought that it is medically reasonable to 
associate the Veteran's underlying coronary artery disease 
with his sleep apnea. 

In December 2008, the RO sent the Veteran's claims file to a 
VA examiner and asked for an opinion as to whether the 
Veteran's sleep apnea was related to his service-connected 
coronary artery disease.  The examiner noted that she 
reviewed the claims file.  The examiner opined that the 
Veteran's obstructive sleep apnea is not due to his service-
connected heart disability.  The examiner reasoned that her 
review of medical literature, the Veteran's treatment 
records, and her clinical experience, offered no objective 
data to support the Veteran's claim.  The examiner described 
the process of obstructive sleep apnea and explained that 
most patients are between the ages of 18 and 61, and have 
normal physical examination results, with the exception of 
obesity.  The examiner explained that often, but not always, 
a crowded oropharyngeal airway is seen.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the Board finds that the opinion rendered by 
the VA examiner in December 2008 is more probative than the 
opinion rendered by the Veteran's private treatment provider 
in October 2008.  

The private treatment provider opined that it was medically 
reasonable to associate the Veteran's underlying coronary 
artery disease with his sleep apnea.  The private treatment 
provider did not provide rationale for his opinion, as he did 
not describe the association between sleep apnea and coronary 
artery disease, including evidence of objective data 
specifically related to the Veteran.  The VA examiner opined 
that the Veteran's obstructive sleep apnea is not due to his 
service-connected heart disability.  The VA examiner reasoned 
that her review of medical literature, the Veteran's 
treatment records, and her clinical experience, offered no 
objective data to support the Veteran's claim.  The VA 
examiner used language denoting a more certain opinion than 
that of the private treatment provider.  The VA examiner's 
opinion that the Veteran's obstructive sleep apnea is not due 
to his service-connected heart disability is stronger than 
the private treatment provider's opinion that such 
association would be medically reasonable, and thus, more 
probative.  

Despite his assertions of such, the Veteran has not 
identified any probative evidence that would tend to indicate 
a relationship between his sleep apnea and any in-service 
exposure to asbestos, chemicals, or tobacco smoke.  Review of 
the Veteran's service treatment records and service personnel 
records are silent for asbestos exposure, and silent for any 
health complaints that were attributed to asbestos exposure, 
chemicals, or tobacco smoke.  There is no evidence of record 
indicating that any of the Veteran's treatment providers have 
attributed his sleep apnea to asbestos exposure, chemicals, 
or tobacco smoke.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence that he witnessed the 
presence of asbestos pipe covers, welding operations and 
fires, and was issued c-rations containing cigarettes while 
in service.  See, e.g., Layno, 6 Vet. App. 465.  However, the 
Veteran is not competent to provide a medical nexus between 
his sleep apnea and his claimed asbestos exposure or service-
connected coronary artery disease.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay testimony is competent 
to establish pain or symptoms, but not establish a medical 
opinion).  

As the Board finds that the Veteran is not competent to 
provide evidence as to the medical nexus between his sleep 
apnea and asbestos exposure or service-connected coronary 
artery disease, his statements are afforded little probative 
weight 

In this case there was no complaint, treatment, or diagnosis 
of sleep apnea shown during service, and no record of any 
continuous symptoms from the time of the Veteran's separation 
from service onward.  Rather, the record establishes that 
approximately 19 years after separation from service, the 
Veteran was diagnosed with sleep apnea.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In sum, the weight of the probative evidence does not 
establish that the Veteran's sleep apnea is related to his 
period of service, including asbestos exposure or service-
connected coronary artery disease.  Thus, service connection 
is not warranted in this case on a direct or secondary basis.  
As discussed above, the Veteran's sleep apnea is not a 
disability for which service connection may be granted on a 
presumptive basis.  Thus, service connection on a presumptive 
basis is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim.  
As such, that doctrine is not applicable in the instant 
appeal and the claim of entitlement to service connection for 
sleep apnea, to include as secondary to asbestos exposure or 
service-connected coronary artery disease, must be denied.

DJD Right Hip

The first requirement for service connection has been met.  
There is no dispute that the Veteran had DJD of the right hip 
in as early as October 2000 and underwent a total right hip 
replacement in January 2003.  

The first question in this case arises from the second 
element, evidence of disease or injury in service.  On this 
point, lay witnesses are credible to describe what happened 
in service, although they do not have the medical training 
and experience to provide a medical opinion or diagnosis.  
See 38 C.F.R. § 3.159 (2009).  On this point, the Board must 
resolve statements from the Veteran, his wife, and his 
friend, and conflicting medical evidence of record.

The Veteran, at the time of his January 2008 Notice of 
Disagreement, asserted that he was entitled to service 
connection for DJD of the right hip, claimed as total right 
hip replacement, on the basis that he fell during service and 
was paralyzed from the hip down while aboard the USS Saratoga 
in June 1972.  

In support of his claim, the Veteran offered statements from 
his wife and friend.
The Veteran's wife submitted a statement dated in February 
2008.  The Veteran's wife reported that the Veteran sent her 
letters that described a fall aboard a ship in the 1970's.  
The Veteran's wife reported that the Veteran wrote to her 
that he had no feeling from the hips down and was 
hospitalized for two weeks.  The Veteran's wife reported that 
he had a slight limp when he came home.  

The Veteran's friend submitted a statement dated in March 
2008.  The Veteran's friend reported that he remembered 
seeing the Veteran during Christmas of 1977 and that the 
Veteran walked with a limp in the right leg.  The friend 
reported that the Veteran told him that he fell down a ladder 
during drill aboard ship.  The friend reported that he saw 
the Veteran during Easter of 1978 and noticed that the 
Veteran's limp had become worse. 

Service treatment records dated in August 1971 indicate that 
the Veteran was hospitalized for four days for lower back 
pain.  At that time, the Veteran reported that he experienced 
chronic intermittent pain in the buttocks and left leg over 
the past year.  

Report of Physical Examination dated in March 1976 is silent 
for any musculoskeletal abnormalities.  Report of Medical 
History dated at that time indicates that the Veteran 
reported a history of swollen or painful joints, broken 
bones, lameness, and recurrent back pain.  The examiner noted 
that such reported history did not result in significant 
abnormalities.  

Report of Physical Examination dated in April 1982 is silent 
for any musculoskeletal abnormalities.  Report of Medical 
History dated at that time is silent for any right hip pain 
or disorders.

Report of Medical History dated in March 1986 and conducted 
for the purpose of separation from service is silent for any 
musculoskeletal abnormalities.  

The Board notes that in the two years immediately following 
his separation from service, the Veteran underwent two VA 
examinations.  Reports of VA examinations dated in February 
1987 and January 1988 indicate that while the Veteran 
reported a number of musculoskeletal problems, he did not 
report a right hip problem, and none was found on physical 
examination.  There is no indication that the Veteran 
reported a prior fall aboard ship resulting in the loss of 
feeling from the hips down and hospitalization for two weeks.

Although the Veteran is certainly competent to state that he 
injured his right hip during a fall aboard the USS Saratoga 
in June 1972, was paralyzed from the hips down, and was 
hospitalized for two weeks, the Board does not find his 
contention to be credible.  Further, the Veteran's wife and 
friend are also competent to state that they observed the 
Veteran limping or were told about an in-service right hip 
injury by the Veteran.  However, the Board does not find such 
contentions to be credible.  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

There is simply no probative evidence corroborating the lay 
statements of record.  It is significant that record of the 
Veteran's four-day hospitalization in August 1971 is silent 
for report of a fall, complaints of the loss of feeling from 
the hips down, or clinical findings related to the right hip.  
It is also significant that at the time of his above-
described March 1986 separation examination, the Veteran did 
not report any symptoms or injuries to his right hip.  
Finally, it is significant that there is no evidence that any 
examiner found evidence of any wounds, injuries, or diseases 
of the right hip at that time.

Thus, because the Board has not found the lay statements of 
record to be credible, such contentions are afforded little 
probative value.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disabilities, the Board finds that 
there is no evidence of such nexus.  

There is no probative evidence of record that the Veteran 
suffered an in-service event, injury, or disease related DJD 
of the right hip.  Therefore, without an in-service event, 
injury, or disease related to the claimed condition, there is 
no duty to provide a VA medical exam or further medical 
opinion.  See 38 C.F.R.                     § 3.159(c)(4) 
(2009). 

Despite his assertions of such, the Veteran has not 
identified any probative evidence that would tend to indicate 
a relationship between his DJD of the right hip, claimed as 
total right hip replacement, and his period of service.  
There is no evidence of record indicating that the Veteran, 
while being treated for DJD of the right hip and subsequent 
total right hip replacement, reported a history of a fall 
aboard ship involving the loss of feeling from the hips down 
and hospitalization for two weeks in June 1972.  There is no 
evidence of record indicating that any of the Veteran's 
treatment providers attributed his DJD of the right hip and 
subsequent total right hip replacement to his period of 
service. 

In this case there was no complaint, treatment, or diagnosis 
of DJD of the right hip shown during service, and no record 
of any continuous symptoms from the time of the Veteran's 
separation from service onward.  Rather, the record 
establishes that approximately 17 years after separation from 
service, the Veteran was diagnosed with DJD of the right hip.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim).  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the weight of the credible evidence does not 
establish that the Veteran's DJD of the right hip, claimed as 
total right hip replacement, was incurred in or aggravated by 
his period of service.  Because the Veteran's service 
treatment records showed no evidence of a right hip 
disability, and because there is no competent evidence 
demonstrating that the Veteran's DJD of the right hip, 
claimed as total right hip replacement, is related to 
service, service connection is not warranted in this case on 
a direct basis.  As discussed above, the Veteran's DJD of the 
right hip is a disability for which service connection may be 
granted on a presumptive basis, however, such was not 
diagnosed within one year of separation from service.  Thus, 
service connection on a presumptive basis is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim.  
As such, that doctrine is not applicable in the instant 
appeal and the claim of entitlement to service connection for 
DJD of the right hip, claimed as total right hip replacement, 
must be denied.


ORDER

The appeal concerning the issue of entitlement to a 
disability rating in excess of 30 percent for service-
connected coronary artery disease, status post bypass, is 
dismissed without prejudice.

Service connection for sleep apnea, to include as secondary 
to asbestos exposure and service-connected coronary artery 
disease, status post bypass, is denied.



Service connection for DJD of the right hip, claimed as total 
right hip replacement, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


